department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date vil legend state utility date dear contact person identification_number telephone number employer_identification_number se t eo ra t we have considered your ruling_request dated date regarding the tax consequences relating to the proposed activities described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code you are a rural electric cooperative organized under the laws of state several years ago you began negotiations with utility for the purchase of its electric distribution and natural_gas distribution accounts your state’s regulators subsequently approved the proposed transaction and the transaction was completed on date you have revised your bylaws to provide that all new electric and natural_gas customers acquired from utility will be considered full voting members of your cooperative you have further revised your bylaws to provide separate_accounting for electric energy distribution and natural_gas distribution especially as they pertain to allocating patronage gains and losses to your members specifically you plan to create two separate operating divisions one for electric energy distribution and the other for natural_gas distribution you have requested the following rulings your sale of natural_gas to members on a cooperative basis is a like organization activity contemplated under sec_501 of the code after your purchase of the retail natural_gas distribution system and conversion of the acquired customers to members your retail distribution of electric and retail distribution of natural_gas to members is consistent with sec_501 of the code provided you continue to meet the statutory requirements for exemption your establishment of separate operating divisions for electric energy and natural_gas distribution services to members with separate patronage allocations for gains and losses in each is consistent with cooperative operating principles your annual compliance with the percent member income test prescribed by sec_501 of the code may be computed based on all approved like organization activities in the aggregate and not on each separate function or line_of_business law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member’s rights and interests in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member's rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years in 44_tc_305 acg 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital discussion sec_501 of the code provides for the federal tax exemption of electric cooperatives and other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acqg 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organized and operated as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardiess of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra revrul_72_36 supra also describes additional requirements that are fundamental to the organization and operations of cooperatives described in sec_501 it requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by the cooperative’s bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time in revrul_2002_54 2002_37_irb_528 the service explained that organizations exempt under sec_501 include mutual_ditch_or_irrigation_companies and telephone or electric cooperatives if the organization does not furnish any of those services its activity must be a like organization activity the service went on to say that a like organization activity is a public utility-type service revrul_67_265 1967_2_cb_205 revrul_83_170 c b a public utility-type service is the furnishing or sale of the production transmission and distribution of electricity gas steam or water sewage disposal or telephone service traditionally where the rates have been established or approved by a state a political division public_utility commission or other similar body of a state or by any agency_or_instrumentality of the united_states see rev ruls and supra you are providing natural_gas to your members we find that this service clearly is an enumerated public utility-type service as stated in rev ruls and supra and thus fits squarely within the definition of a like organization activity we find that a cooperative that provides electric energy and natural_gas distribution services to its members is consistent with exemption from federal_income_tax under sec_501 of the code provided it continues to operate in accordance with cooperative principles as described above further we find no statutory or regulatory provisions which would discourage much less prohibit you from establishing separate operating divisions to manage your electric and natural_gas delivery services respectively creating the most appropriate structure to provide goods or services to consumers is generally a matter of business judgment accordingly based on the foregoing facts and circumstances we rule as follows your sale of natural_gas to members on a cooperative basis is a like organization activity contemplated under sec_501 of the code after your purchase of the retail natural_gas distribution system and conversion of the acquired customers to members your retail distribution of electric and retail distribution of natural_gas to members is consistent with sec_501 of the code provided you continue to meet the statutory requirements for exemption your establishment of separate operating divisions for electric and natural_gas distribution services to members with separate patronage allocations for gains and losses in each is consistent with cooperative operating principles your annual compliance with the percent member income test prescribed by sec_501 of the code may be computed based on all approved like organization activities in the aggregate and not on each separate function or line_of_business this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
